Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Claims 1, 9, 14, 16-20, 25 and 28-30 have been amended. Claims 12-13 have been canceled. Claims 31-35 have been added.  Claims 1, 9, 14, 16-20, 25 and 28-35 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	The rejection claims 1, 3-11, 14-30 and newly added claims 31-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The cancellation of claims 12-13 renders the rejection moot as it pertains to those claims.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant argues that:
	1) Claim 1 as amended is limited to a method of treating or reducing the risk of an acute infection caused by Enterobacteriaceae bacteria selected from Escherichia, Salmonella, Klebsiella, shigella, Enterobacter and Citrobacter bacteria. The specification describes acute bacterial conditions such as septicemia, SIRS or septic shock.  The Examiner further acknowledges that the specification demonstrates cutting the genomes of Escherichia coli and Clostridium difficle.
	2) The inventors recognized that there is a need for a rapid treatment of bacterial infections. The presently claimed invention provides a solution for treating or reducing a bacteria infection in such subjects. 

Applicant’s argument has been fully considered, but is deemed non-persuasive.
Independent claim 1 is drawn to a method of treating or reducing the risk of an infection in a human or animal subject caused by first bacteria of a first pathogenic species or strain of Enterobacteriaceae selected from the group consisting of Escherichia, Salmonella, Klebsiella, Shigella, Enterobacter and Citrobacter bacteria, the method comprising selectively killing the first bacteria comprised by the subject by cutting a target site comprised by the genomes of the first bacteria, wherein the method comprises administering to the subject a nucleic acid sequence comprising or encoding a guide RNA, wherein the guide RNA is capable of hybridizing to the target site to guide a Cas nuclease to cut the target site, thereby killing the first bacteria, and wherein a tissue, organ or stem cell transplant is administered to the subject. 
With regard to Points 1-3, the claims are not limited to the point stated in Point 1. Applicant is encouraged to consider limiting the claims to what they have described, which in this case are septicemia, SIRS or septic shock caused by bacteria selected from E. coli and clostridium. The Office takes the position that the claims continue to recite a population of infection that hasn’t been adequately described. Enterobacter alone includes bacteremia, lower respiratory tract infections, skin and soft-tissue infections, urinary tract infections (UTIs), endocarditis, intra-abdominal infections, septic arthritis, osteomyelitis, CNS infections, and ophthalmic infections. The claims have been amended, but not sufficiently enough as to  The amendment though limiting to an extent remains a large family of gram-negative bacteria.  Applicant has not adequately shown possession of enough species to cover all encompassed by the claimed genus. Moreover, the infections caused by species within the genus remains broad and also hasn’t adequately described.  Enterobacteriaceae infections include but are not at all limited to any Enterobacter infections, bacteremia, lower respiratory tract infections, skin infections, soft-tissue infections, urinary tract infections, endocarditis, intra-abdominal infections, septic arthritis, osteomyelitis, CNS infections, ophthalmic infections, Conjunctivitis, Keratitis, Endophthalmitis, Cellulitis, Stye, Blepharitis, Uveitis, endocarditis, brain abscesses, bacterial meningitis, encephalitis, abscess, meningoencephalitis, peritonitis, diverticulitis, cholecystitis, cholangitis, pancreatitis, SSTIs, cellulitis, necrotizing fasciitis, gangrene, bronchitis, pneumonia, bronchiolitis and tuberculosis.  Applicant has not adequately described the invention in a way that that shows Applicant is in possession of all the claims encompass that has the ability to treat or reduce said infection or prevent end-organ dysfunction by selectively killing the first bacteria comprised by the subject by cutting a target site comprised by the genomes of the first bacteria, wherein the cutting is carried out using a Cas nuclease that is programmed by a guide RNA to cut the target site, wherein the subject is suffering from a further disease or condition other than the infection. 
Additionally, the specification describes acute bacterial conditions such as septicemia, SIRS or septic shock.  The specification further describes that Cas nuclease (Cas3 and Cas9) cut the genomes of Escherichia coli and Clostridium difficile.  It is not clear from the specification that this demonstration translates to the distinct ability to treat all infections encompassed by the species and strains as now claimed which still does not limit to the specific acute bacterial E. coli is not sufficient for the breadth the claims encompass. 
As previously presented (updated to reflect the presently filed claimed invention), to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise and exact terms as to fully describe the method as claimed. In the instant case, to fulfill the written description requirement- the infection(s) to be treated, the first pathogenic species or strain and the disease or condition to be treated as a result as well as the method steps by which to accomplish said task must be described and claimed. The preamble requires that the method be capable of treating or reducing an infection in a human or animal subject caused by first bacteria of a first pathogenic species or strain.  The subject further suffers from an additional disease or condition other than that of the first infection.  The method as claimed does not describe the specific infection, disease or condition to be treated or reduced; this is as it pertains to the first infection and the secondary disease and condition.  Having not identified the disease, condition or infection it is extremely difficult to ascertain which Cas nuclease will treat and reduce the infections as broadly claimed; if the invention will cross over to any infections taking place in both humans and the large population of animal subjects as the claims encompasses.  

The specification describes acute bacterial conditions such as septicemia, SIRS or septic shock.  The specification further describes that Cas nuclease (Cas3 and Cas9) cut the genomes of Escherichia coli and Clostridium difficile.  It is not clear from the specification that this demonstration translates to the distinct ability to treat all infections encompassed by any and all pathogenic species and strains of Enterobacteriaceae, which are not limited to acute bacterial infections.  Does the treatment as claimed span across all genera of bacteria, gram negative as well as positive and those impacting humans as well as those impacting animal subjects? The list of possibilities as it pertains to the scope of the claim are endless (see for example one set of examples in the specification as paragraph 0112). Moreover, the claims contemplate treating diseases and conditions.  The claims require that the method prevent the progression of end organ dysfunction.  End organ dysfunction may include, but is not limited to lungs, brain, liver, kidney and heart. Noting that the list of possible dysfunction within each general category is not a short one.  There is no showing of a transplant treating a disease or condition alone or in combination with the treatments or reduction of any infection in the subject. 

The description of each aspect listed above is extremely important to ensure the method functions as is intended. The written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed invention. Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966. Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the "written description" inquiry, whatever is now claimed. The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	The rejection of claims 1, 3-9, 13, 14, 16, 18-23, 25-30 and newly added claims 31-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-12, 15-20 and 26-28 of copending Application No. 17/199,106 (reference application US2021/0198665) is maintained for the reasons set forth in the previous office action. 
Applicant request that the provisional obviousness type double patenting rejection be held in abeyance until such a time as the claims are otherwise in condition for allowance. 
Applicant’s request is granted.   Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention In re Mott, 539 F.2d1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966).  Therefore, until this is the only remaining rejection of record, the provisional rejection is maintained.
As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are drawn to a method of treating or reducing an infection in a human or animal subject caused by first bacteria of a first pathogenic species or strain of Enterobacteriaceae, the method comprising selectively killing the first bacteria comprised by the subject by cutting a target site comprised by the genomes of the first bacteria, wherein the cutting is carried out using a Cas nuclease that is programmed by a guide RNA to cut the target site, wherein the subject is suffering from a further disease or condition other than the infection, wherein the method comprises administering a transplant to the subject, wherein the transplant is a tissue, organ, or stem cell transplant, and wherein the Cas nuclease treats the infection and the transplant treats the further disease or condition.
Meanwhile the co-pending claims are drawn to a method for treating a pathogenic E. coli bacterial infection in a human or animal subject caused by E. coli bacteria (first bacteria) of a first species or strain, the method comprising selectively killing the first bacteria comprised by the subject by cutting a target site comprised by the genomes of the first bacteria, wherein the cutting is carried out using a programmable nuclease, wherein the programmable nuclease is programmed to cut the target site, wherein the subject is suffering from a further disease or condition other than the pathogenic bacterial infection and the method comprises 
The pending claims anticipate and/or make obvious the co-pending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Grounds of Rejection Necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Applicant has amended claim 28 to recite "…after exposing the subject to the Cas nuclease and/or the guide RNA...".  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent.  The specification points to an RNA not a gRNA.
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	

Applicant has added claim 31, which recites "…at least 60 minutes immediately after the first 30 minutes of treatment…...".  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent. The specification at paragraph 0121 recites 30 minutes immediately after 30 minutes then 60 minutes after the first 30.  There is no recitation of 60 minutes immediately after the first 30 minutes.
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claim 3 recites the limitation "wherein the transplant" in line 1.  There is insufficient antecedent basis for this limitation in the claim because in claim 1 there is not a single mention of transplant; only a mention of a stem cell transplant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “ a first pathogenic species or strain of Escherichia, Salmonella, Klebsiella, Shigella, Enterobacter and Citrobacter bacteria”.  Meanwhile dependent claim 32 recites “wherein the first bacteria are Escherichia coli or Clostridium difficile”. C. diff does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 12, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645